REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the filing on 2/3/2021.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Terminal Disclaimer
The terminal disclaimers filed on 9/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of following US patents: 9726786, 10416352 and 10451773 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2020, 12/14/2020, 12/22/2020, 1/4/2021 and 2/3/2021 are in compliance with the provisions of 

Allowable Subject Matter
Claims 31-35, 37-45 and 47-56 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 31 and 41, the closest prior art are US 20140113083 of Lee and US 20140111859 of Duraes et al.

Regarding Claim 31, Lee teaches an article comprising: a translucent substrate having a major surface; and an optical coating disposed on the major surface and forming an anti-reflective surface, the optical coating comprising an anti-reflective coating, wherein: the article comprises a maximum hardness of about 10 GPa or greater on the anti-reflective surface; the anti-reflective coating comprises a physical thickness from about 10 nm to about 300 nm. Duraes teaches an optical articles, wherein the substrate comprises glass-ceramic; wherein the substrate comprises a white or black color.



The prior art taken either singly or in combination fails to anticipate or fairly suggest an article further comprising:
wherein the article exhibits a single side average photopic light reflectance at the anti-reflective surface of about 9% or less, at an incident illumination angle from about 0 degrees to about 10 degrees, over an optical wavelength regime in the range from about 400 nm to about 800 nm,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 32-35, 37-40 and 51-53 are also allowed due to their dependence on claim 31.
Claims 42-45, 47-50 and 54-56 are also allowed due to their dependence on claim 41.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872